 

Exhibit 10.1

 

[image_001.jpg] 

 



SBAU.S Small Business AdministrationU.S. Small Business AdministrationNOTESBA
Loan #SBA Loan Name:Date:Loan Amount:Interest Rate:Operating Company: Lender:
Webster Bank, National
Association1.PROMISETOPAY:InReturnfortheLoan,BorrowerpromisestopaytotheorderofLendertheamountofDollars,interestontheunpaidPrincipalBalance,andallotheramountsrequiredbythisNote.2.DEFINITIONS:(totheextentapplicabletothesubjecttransaction):"Collateral"meansanypropertytakenassecurityforpaymentofthisNoteoranyguaranteeofthisNote."Guarantor"meanseachpersonorentitythatsignsaguaranteeofpaymentofthisNote."Loan"meanstheloanevidencedbythisNote."LoanDocuments"meansthedocumentsrelatedtothisloansignedbyBorrower,anyGuarantor,oranyonewhopledgescollateral."SBA"meanstheSmallBusinessAdministration,anAgencyoftheUnitedStatesofAmerica.Page
1SBAPPP1SBA Form 147 (06/03/02) Version 4.1Paycheck Protection Program.1.0%
fixed interest rateBorrower Nameand
Address:475085135428938872024/23/20787,200.00$PRECIPIO INC.4 SCIENCE PARK, NEW
HAVEN, CT 06511PRECIPIO INC.Seven Hundred Eighty-Seven Thousand, Two Hundred and
No/100COPY VIEW

 





 

 

 

 [image_002.jpg]

 



3.PAYMENTTERMS:BorrowermustmakeallpaymentsattheplaceLenderdesignates.ThepaymenttermsforthisNoteare:(3)
(a) Payments and Interest RateBorrower(s) understand it will have a six (6)
month repayment deferral period, ("Deferral Period") which starts on and ends on
. Upon expiration of the Deferral Period, Borrowerunderstands and agrees to pay
(18) equal monthly installments of $ . Starting on
.Borrowerpaymentsarefirstappliedtointerestandthenprincipalowed.IfBorrowerstillowes
any amount under this Note after making its final payment on , Borrower will pay
all ofthose amounts in full on that date, subject to the forgiveness provision
set forth in section (f). The Interest Rate on this Note shall be calculated on
an actual / 365 basis on the unpaid principal balance. Borrower will make its
monthly payments to Webster Bank, N.A. P.O. Box 1809 Hartford, CT 06144-1809 ora
different place if required by Note Holder.
(b)LateFees:Therearenolatechargesforanoverduepayment(s).(c)Prepayment:Borrowermayprepaythisloaninwholeorpartatanytimewithoutpenalty.(d)
THIS NOTE IS NOT SECURED AND THERE IS NO PERSONAL GUARANTEE ASSOCIATEDWITH THIS
NOTE. BORROWER CERTIFIES THAT THE LOAN PROCEEDS SHALL BE USED TOMAINTAIN CERTAIN
PAYROLL COSTS, COVERED MORTGAGE INTEREST PAYMENTS, LEASEPAYMENTS, AND UTILITIES.
(e) For Borrowers who currently have any additional loans outstanding with
Lender, the Paycheck ProtectionProgram shall not constitute additional debt
under any outstanding credit facility with
Lender.(f)LoanForgiveness.Borrowerunderstandsandacknowledgesthat:You will owe
money when your loan is due if you use the loan proceeds for anything other than
payroll costs,mortgage interest, rent, and utilities payments over the 8 weeks
following obtaining the loan proceeds. It is anticipated that not more than 25%
of the forgiven amount may be for non-payroll costs. Page 2SBAPPP2SBA Form 147
(06/03/02)Version
4.147508513545/23/202010/23/202044080.3811/23/20204/23/2022COPY VIEW

 



 

 

 

 [image_003.jpg]

 



SBA Form 147 (06/03/02)Version
4.14.DEFAULT:(totheextentapplicabletothesubjecttransaction)BorrowerisindefaultunderthisNoteifBorrowerdoesnotmakeapaymentwhendueunderthisNote,orif
Borrower or Operating Company:A. Fails to do anything required by this Note and
other Loan Documents;B. Defaults on any other loan with Lender;C. Does not
preserve, or account to Lender's satisfaction for, any of the Collateral or its
proceeds;D. Does not disclose, or anyone acting on their behalf does not
disclose, any material fact to Lender or SBA;E. Makes, or anyone acting on their
behalf makes, a materially false or misleading representation to Lender or
SBA;F. Defaults on any loan or agreement with another creditor, if Lender
believes the default may materially affect Borrower's ability to pay this
Note;G. Fails to pay any taxes when due;H. Becomes the subject of a proceeding
under any bankruptcy or insolvency law;I. Has a receiver or liquidator appointed
for any part of their business or property;J. Makes an assignment for the
benefit of creditors;K. Has an adverse change in financial condition or business
operation that Lender believes may materially affect Borrower's ability to pay
this Note;L. Reorganizes, merges, consolidates, or otherwise changes ownership
or business structure without Lender's prior written consent; orM. Becomes the
subject of a civil or criminal action that Lender believes may materially affect
Borrower's ability to pay this
Note.5.LENDER'SRIGHTSIFTHEREISADEFAULT:(totheextentapplicabletothesubjecttransaction).
Without notice or demand and without giving up any of its rights, Lender may:A.
Require immediate payment of all amounts owing under this Note;B. Collect all
amounts owing from any Borrower or Guarantor;C. File suit and obtain
judgement;D. Take possession of any Collateral; orE. Sell, lease, or otherwise
dispose of, any Collateral at public or private sale, with or without
advertisement;
6.LENDER'SGENERALPOWERS:(totheextentapplicabletothesubjecttransaction) Without
notice and without Borrower's consent. Lender may:A. Bid on or buy the
Collateral at its sale or the sale of another lienholder, at any price it
chooses:B. Incur expenses to collect amounts due under this Note, enforce the
terms of this Note or any other Loan Document, and preserve or dispose of the
Collateral. Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney's fees and costs. If Lender incurs such expenses, it may
demand immediate repayment from Borrower or add the expenses to the principal
balance;C. Release anyone obligated to pay this Note;D. Compromise, release,
renew, extend or substitute any of the Collateral; andE. Take any action
necessary to protect the Collateral or collect amounts owing on this
Note.Page3SBAPPP34750851354COPY VIEW

 



 

 

 

 [image_004.jpg]

 



SBA Form 147 (06/03/02)Version 4.17. WHEN FEDERAL LAW APPLIES: When SBA is the
holder, this Note will be interpreted and enforced under federal law, including
SBA regulations. Lender or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law.8. SUCCESSORS AND
ASSIGNS: Under this Note, Borrower and Operating Company include the successors
of each, and Lender includes its successors and
assigns.9.GENERALPROVISIONS:(totheextentapplicabletothesubjecttransaction) A.
All individuals and entities signing this Note are jointly and severally liable.
B. Borrower waives all suretyship defenses. C. Borrower must sign all documents
necessary at any time to comply with the Loan Documents and to enable Lender to
acquire, perfect, or maintain Lender's liens on Collateral. D. Lender may
exercise any of its rights separately or together, as many times and in any
order it chooses. Lender may delay or forgo enforcing any of its rights without
giving up any of them. E. Borrower may not use an oral statement of Lender or
SBA to contradict or alter the written terms of this Note. F. If any part of
this Note is unenforceable, all other parts remain in effect. G. To the extent
allowed by law, Borrower waives all demands and notices in connection with this
Note, including presentment, demand, protest, and notice of dishonor. Borrower
also waives any defenses based upon any claim that Lender did not obtain any
guarantee; did not obtain, perfect, or maintain a lien upon Collateral; impaired
Collateral;ordidnotobtainthefairmarketvalueofCollateralatasale.Page
4SBAPPP44750851354COPY VIEW

 



 

 

 

 [image_005.jpg]

 



SBA Form 147 (06/03/02)Version
4.1GivingofNotices:AnynoticethatmustbegiventoBorrowerunderthisNotewillbegivenbydeliveringitorbymailing
it by first class mail addressed to Borrower at the address above. A notice will
be delivered or mailed toBorrower at a different address if Borrower gives the
Note Holder a notice of a different address. Any notice thatmust be given to the
Note Holder under this Note will be given by mailing it by first class mail
addressed to theNote Holder at the address stated in Section 3 above. A notice
will be mailed to the Note Holder at a differentaddress if Borrower is given a
notice of that different address.
GOVERNINGLAW:BorrowerunderstandsandagreesthatLenderisanationalbankheadquarteredinConnecticut,
Lender's decision to make (or not make) any Loan to Borrower occurs in
Connecticut, and the
LoanwillbedisbursedbyLenderfromConnecticut.Consequently,theprovisionsofthisAgreementwillbegovernedby
federal law and (to the extent not preempted by federal law) the laws of the
State of Connecticut, withoutregard to conflict of law
rules.ChangestoAgreement:ExceptasotherwiseindicatedinthisAgreement,notermorprovisionofthisAgreementmay
be changed unless agreed to in writing by both Lender and Borrower.
CommunicatingwithBorrower:Totheextentpermittedbyapplicablelaw,andwithoutlimitinganyotherrightsyou
may have, Borrower expressly consents and authorizes Lender, and its affiliates
or agents, and any subsequentholder or servicer of the Loan to communicate with
it, in connection with the Application or the Loan, and inconnection with all
other current or future loans, using any phone number or email address that
Borrower providedin the Application, or using any phone number or email address
that Borrower provides in the future. Lender, andits affiliates or agents, and
any subsequent holder or servicer of the Loan, may communicate with Borrower
usingany current or future means of communication, including, but not limited
to, automated telephone dialingequipment, artificial or pre-recorded voice
messages, SMS text messages, email directed to me at a mobiletelephone service,
or email otherwise directed to me, for any purpose other than telemarketing
communications.BORROWER AUTHORIZES THE USE OF SUCH MEANS OF COMMUNICATION EVEN
IF BORROWERWILL INCUR COSTS TO RECEIVE SUCH PHONE MESSAGES, TEXT MESSAGES, OR
EMAILS.Page 5SBAPPP5Electronic Signatures and Records. If Borrower executed this
Agreement using an electronic signature,Borrower intends: (i) the electronic
signature to be an electronic signature under applicable federal and statelaw,
(ii) to conduct business with the Lender using electronic records and electronic
signatures. If Borrowerhas signed this Agreement on paper and scanned the signed
Agreement for electronic transmission anddelivery to Lender (via facsimile,
electronic mail or otherwise), then Borrower has consented to the use
ofelectronic signatures and records in connection with this Agreement, and the
provisions of this paragraphapply. Borrower agrees that this Agreement, any
printout of Lender's electronic record of this Agreement andrelated notices to
be an original document any related document or notice, and any related
signature may notbe denied legal effect or enforceability solely because the
record or signature is in electronic form. Anytransfer of the obligations of
this Agreement set forth herein will be subject to Article 9 of the
UniformCommercial Code.
COMMUNICATIONSUNDERTHEFEDERALBANKRUPTCYCODE.Anycommunicationwithyourequired or
permitted under the Federal Bankruptcy Code must be in writing, must include my
account number andmust be sent to Webster Bank, N.A. PO Box 30, Waterbury CT
06720-0030.Severability.IfanyprovisionofthisAgreementisheldinvalidorunenforceablebyacourthavingjurisdiction,theremaining
provisions of this Agreement shall not be affected, and this Agreement shall be
construed as if suchinvalid or unenforceable provisions had not been included in
this Agreement.10.11.12.13.14.15.16.4750851354COPY VIEW

 



 

 

 

 [image_006.jpg]

 



SBA Form 147 (06/03/02)Version 4.1By signing below, each individual or entity
becomes obligated under this Note as Borrower. By: Name: Title: Date: By: Name:
Title: Date: Page 6SBAPPP64750851354ILAN DANIELI PRECIPIO INC.April 23, 2020CARL
IBERGERPRECIPIO INC.April 23, 2020CEO4/23/2020 | 4:00 PM PDT4/23/2020 | 7:29 PM
EDTChief Financial OfficerCOPY VIEW

 



 

 